

117 S2930 IS: Improving Mental Health and Wellness in Schools Act
U.S. Senate
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2930IN THE SENATE OF THE UNITED STATESOctober 5, 2021Ms. Klobuchar (for herself and Ms. Lummis) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to modify requirements for local school wellness policies.1.Short titleThis Act may be cited as the Improving Mental Health and Wellness in Schools Act.2.Local school wellness policySection 9A of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758b) is amended—(1)in subsection (b)—(A)in paragraph (1), by inserting mental health promotion and education, after physical activity,;(B)in paragraph (2)(B), by striking obesity; and inserting obesity and eating disorders;;(C)in paragraph (3)—(i)by striking agency permit and inserting the following: “agency—(A)permit;(ii)in subparagraph (A) (as so designated)—(I)by inserting registered dietitians, school-based mental health services providers, after school administrators,; and(II)by adding and after the semicolon at the end; and(iii)by adding at the end the following:(B)establish a multidisciplinary team of school personnel to lead the development, implementation, and periodic review and updating of the local school wellness policy;; and(D)in paragraph (5)(B), by striking 1 and inserting 2; and(2)in subsection (d)—(A)in paragraph (1)—(i)by inserting in consultation with the Administrator of the Substance Abuse and Mental Health Services Administration, after Prevention,; and(ii)by inserting school-based mental health services providers (when available), after school food authorities,;(B)in paragraph (2)(C)—(i)by striking required to promote and inserting the following: “required—(i)to promote; and(ii)by adding at the end the following:(ii)to promote mental health, encourage mental health assessments, and establish resilient school environments; and; and(C)in paragraph (3)—(i)in subparagraph (A), by striking Prevention, and inserting Prevention and the Administrator of the Substance Abuse and Mental Health Services Administration,;(ii)in subparagraph (C), by striking 2014, and inserting 2026,; and(iii)by striking subparagraph (D).